             Case 1:20-mc-00032-BAM Document 14 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 1:20-MC-00032-BAM
11
                   Plaintiff,
12                                                     ORDER SETTING BRIEFING SCHEDULE
                    v.                                 REGARDING ELIZABETH RUBIO’S CLAIM
13   VICTOR HUGO GONZALES,                             FOR EXEMPTION AND REQUEST FOR
14                  Defendant,                         HEARING

15
     WELLS FARGO BANK, N.A.,
16
                   Garnishee.
17

18          On May 21, 2020, Plaintiff United States of America filed an application for writ of garnishment.

19 (Doc. No. 1.) On June 3, 2020, the Clerk of Court issued a Notice of Instructions to Judgment Debtor

20 Re: Writ of Continuing Garnishment, which included a Claim for Exemption form and a Request for

21 Hearing form. (Doc. No. 6.) The United States served Judgment Debtor Victor Hugo Gonzales and his

22 wife Elizabeth Rubio with copies of the Notice of Instructions to Judgment Debtor Re: Writ of

23 Continuing Garnishment and the accompanying forms by mail on June 3, 2020, and June 8, 2020. (Doc.

24 Nos. 7, 9.) On June 12, 2020, Elizabeth Rubio, appearing pro se, filed her Claim for Exemption and

25 Request for Hearing forms. (Doc. No. 11.)

26          IT IS HEREBY ORDERED that the United States shall file a written response to Ms. Rubio’s

27 filings within fourteen (14) days of this order. In the event the United States does not oppose Ms.

28 Rubio’s filings, a notice of non-opposition shall be filed in compliance with Local Rule 230(c). The

                                                        1
30
             Case 1:20-mc-00032-BAM Document 14 Filed 06/17/20 Page 2 of 2

 1 United States shall serve its response on Ms. Rubio at her address of record and file proof of service

 2 with the Court. Ms. Rubio shall have twenty-one (21) days from the date of service of the United

 3 States’ response to file a reply with the Court.

 4          The Court will set a hearing as necessary by separate order following review of the United
 5 States’ response and Ms. Rubio’s reply.

 6          The Clerk of Court is directed to serve a copy of this order on Elizabeth Rubio at 10614 Stone
 7 Haven Dr., Bakersfield, CA 93306.

 8
     IT IS SO ORDERED.
 9

10      Dated:    June 17, 2020                              /s/ Barbara   A. McAuliffe           _
11                                                    UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
